CAMPBELL, Judge.
Defendant’s sole assignment of error is to the entry of judgment. Defendant does not present any argument, but merely submits this case for our review.
The indictment in this case properly charged the offense. The defendant entered a plea of guilty. The trial court inquired fully into the voluntariness of the plea and adjudged that it was in fact voluntary. This adjudication appears in the original record but was not reproduced in the printed record. The sentence imposed was within statutory limits.
After a careful examination of this record, we find,
No error.
Chief Judge Mallard and Judge Britt concur.